10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:20-cv-04501-PA-E Document15 Filed 01/06/21 Page1of1i Page ID #:382

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
HAROLD HENRY GHAEMMAGHAMT, NO. CV 20-4501-PA (E)
Petitioner,
Vv. JUDGMENT

POLLARD, Warden,

Respondent.

Pursuant to the Order Accepting Findings, Conclusions and

Recommendations of United States Magistrate Judge,

IT IS ADJUDGED that the Petition is denied and dismissed with

prejudice.

DATED: January 6, 2021.

PERCY ANDERSON
UNITED [STATES DISTRICT JUDGE

 
